Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 17, 19-20  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7, 17, 18-21 of U.S. Patent No.11240531 in view of US 20180241998 A1-Chen et al (hereinafter referred to as “Chen”). 
Referring to claims 1, 17, 19-20(claim 17 is the apparatus that performs by the method of claim 1), taking claim 1 as exemplary, although conflicting  application 17324432 does not explicitly disclose what’s claimed in instant application 17557454, wherein the first scheme and the second scheme are performed in a same sub-block level for the current video block.
However, Chen  discloses wherein the first scheme and the second scheme are performed in a same sub-block level for the current video block ([0163] discloses various types of DMVD methods; [0170] discloses that those DMVD approaches operate of the subblock level) .
Therefore, one of ordinary skill in the art at the time of applicant's invention would have clearly recognized that it is quite advantageous for the instant application 17557454 to combine the teachings of Tarumoto. It is for this reason one of ordinary skill in the art would have been motivated to implement a first scheme and the second scheme that is performed in a same sub-block level for the current video block to improve image quality ([0077]).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. By using "and/or," the aforementioned claims recite broad limitations designated with "or," followed by narrower limitations designated with "and” in the same claim. The scope of the claim would not be ascertainable since the term raises a question or doubt as to whether the elements listed with "and/or" are merely exemplary of the remainder of the claim, and therefore not required. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Exparte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Exparte Steigewald, 131 USPQ 74 (Bd. App. 1961); Exparte Hall, 83 USPQ 38 (Bd. App. 1948); and Exparte Hasche, 86 USPQ 481 (Bd. App. 1949).
Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation "T2 is 8" inline 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 9, 11-20 are rejected under 35 U.S.C. 102A1 as being anticipated by US 20180241998 A1-Chen et al (Hereinafter referred to as “Chen”)
Regarding claim 1, Chen discloses a video processing method, comprising:
making, based on a rule that uses a block dimension of a current video block of a video ([0178], wherein may apply DMVD based on block size. The block size is the rule that uses the block dimension to decide whether to determine if the DMVD is used or not, hence the word “may” apply), a first determination on whether a first scheme is enabled or disabled for a conversion between the current video block and a bitstream of the video ([0157], wherein DMVD is applied or not; ([0178], wherein may apply DMVD; wherein the first scheme is used to derive a refined motion information based on a cost between at least one reference sample of list 0 and at least one reference sample of list 1 ([0084], wherein refine motion information based on cost; [0136], determining to use FRUC mode (which is a DMVR technique) based on a cost selection; [0137], wherein FRUC mode includes a template and its corresponding motion is found to match current template of current block from list 0 reference pictures. In second step, template and its corresponding motion information is found from list 1 reference pictures; [0139], wherein list0 and list 1 are adaptive to the cost; Fig 20 shows that determining to use DMVD (step 402) based on the cost (step 400); [0155-0156]; [0171]);
making, based on the same rule, a second determination on whether a second scheme is enabled or disabled for the conversion, wherein the second scheme is a bi-directional optical flow scheme ([0142], wherein enabling BIO; [0154], disabling or enabling BIO; and
performing the conversion based on the first determination and the second determination ([0042], wherein conversion is interpreted as encoding and decoding).
wherein the first scheme and the second scheme are performed in a same sub-block level for the current video block ([0163] discloses various types of DMVD methods; [0170] discloses that those DMVD approaches operate of the subblock level).
Regarding claim 2, Chen discloses the method of claim 1, wherein the first scheme and the second scheme are determined to be disabled in response to a first number of samples included in the current video block being less than a second number of samples ([0162]; [0179], wherein samples in blocks are smaller than a certain amount of pixels).
Regarding claim 7, Chen discloses the method of claim 1, wherein a determination of the sub-block size is same for the first scheme and the second scheme ([0170], DMVD approaches for subblocks).
.Regarding claim 9, Chen discloses the method of claim 1, wherein the sub-block is processed by the first scheme and the second scheme in a same way as a coding block with size equal to a sub-block size ([0170], DMVD approaches for subblocks.
Regarding claim 11, Chen discloses the method of claim 1, wherein the current video block is a luma video block and the determining whether to enable or disable the first scheme and/or the second scheme is performed based on information of the luma video block and without using information of associated chroma video blocks ([0053], only luma blocks.
Regarding claim 12, Chen discloses the method of claim 1, wherein and the first scheme is a decoder-side motion vector refinement scheme and the refined motion information is obtained by applying a bilateral matching in the decoder-side motion vector refinement scheme at the sub-block level for the current video block ([0023], bilateral template matching).
Regarding claim 13, Chen discloses the method of claim 1, wherein the second scheme is determined to be enabled and the refined motion information is obtained by performing a sample-wise refinement of the motion information performed at the sub-block level of the current video block in the second coding scheme ([0142], sample-level motion refinement is interpreted as sample wise).
Regarding claim 14, Chen discloses the method of claim 1, wherein the second scheme is determined to be enabled or disabled at a sub-block level for the current video block ([0170]).
Regarding claim 15, Chen discloses the method of claim 1, wherein the conversion comprises encoding the current video block into the bitstream ([0042], wherein conversion is interpreted as encoding and decoding).
Regarding claim 16, Chen discloses the method of claim 1, wherein the conversion comprises decoding the current video block from the bitstream ([0042], wherein conversion is interpreted as encoding and decoding).
Regarding claim 17, analyses are analogous to those presented for claim 1 and are applicable for claim 17, processor and memory ([0010]).
Regarding claim 18, analyses are analogous to those presented for claim 2 and are applicable for claim 18.
Regarding claim 19, analyses are analogous to those presented for claim 1 and are applicable for claim 19.
Regarding claim 20, analyses are analogous to those presented for claim 1 and are applicable for claim 20
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180241998 A1-Chen et al (Hereinafter referred to as “Chen”), in view of US 20200128258 A1-Chen et al (hereinafter referred to as Chen 2”).
Regarding claim 3, Chen discloses the method of claim 1, wherein the first scheme and the second scheme are determined to be disabled (see claim 1) 
Chen fails to explicitly disclose in detail wherein the first scheme and the second scheme are determined to be disabled in response to a width of the current video block being less than a value and/or a height of the current video block being less than a value.
However, in the same field of endeavor, Chen 2 discloses wherein the first scheme and the second scheme are determined to be disabled in response to a width of the current video block being less than a value and/or a height of the current video block being less than a value ([0088]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the imaging optical system disclosed by Chen to disclose wherein the first scheme and the second scheme are determined to be disabled in response to a width of the current video block being less than a value and/or a height of the current video block being less than a value as taught by Chen 2, to improve coding efficiency ([0090], Chen 2).
Regarding claim 4, Chen 2 discloses the method of claim 3, wherein the value is 8 ([0088]).
Regarding claim 5, Chen discloses the method of claim 1, wherein the first scheme and the second scheme are determined to be enabled (see claim 1)
Chen fails to explicitly disclose in detail wherein the first scheme and the second scheme are determined to be enabled based on (W * H) >= T1 and H >= T2, where W and H are respectively width and height of the current video block and T1 and T2 are rational numbers.
However, in the same field of endeavor, Chen 2 discloses wherein the first scheme and the second scheme are determined to be enabled based on (W * H) >= T1 and H >= T2, where W and H are respectively width and height of the current video block and T1 and T2 are rational numbers ([0088]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the imaging optical system disclosed by Chen to disclose wherein the first scheme and the second scheme are determined to be enabled based on (W * H) >= T1 and H >= T2, where W and H are respectively width and height of the current video block and T1 and T2 are rational numbers as taught by Chen 2, to improve coding efficiency ([0090], Chen 2).
Regarding claim 6, Chen discloses the method of claim 1, 
Chen fails to disclose wherein T2 is 8.
However, in the same field of endeavor, Chen 2 discloses wherein T2 is 8 ([0088])
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the imaging optical system disclosed by Chen to disclose wherein T2 is 8 as taught by Chen 2, to improve coding efficiency ([0090], Chen 2).
Allowable Subject Matter
Claims 8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487